NUMBER 13-08-00143-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                      In Re: CGT Law Group International, L.L.P.


                            On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam1

        Relator, CGT Law Group International, L.L.P., filed a petition for writ of mandamus

by which it requests this Court to direct respondent, the Honorable Martin J. Chiuminatto,

presiding judge (sitting by assignment) of the County Court at Law No. One of Nueces

County, Texas, to vacate its discovery order granting plaintiff’s amended motion to compel.

The Court requested a response from the real party in interest, Paloma Steele, and one

has been filed.


        1
          See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus

and the response, is of the opinion that relator has not shown itself entitled to the relief

sought and the petition for writ of mandamus should be denied. See TEX . R. APP. P.

52.8(a). Accordingly, the petition for writ of mandamus is DENIED.



                                                 Per Curiam



Memorandum Opinion delivered and filed
on the 5th day of May, 2008.




                                             2